Title: From George Washington to Clement Biddle, 22 August 1787
From: Washington, George
To: Biddle, Clement



Dear Sir,
[Philadelphia] 22d Augt 1787.

Since I came to this City, if I recollect rightly, you asked me if I now had, or could put up, a quantity of Herrings next season, for Sale.
Having revolved the matter in my mind, I wish in turn to be informed, if there is any responsible character who would enter into a contract for a number, to be delivered next Season? What number of Barrls he would contract for?—and at what price; to be paid on delivery—or on a credit to be agreed on? Answers

to these questions would enable me to determine with respect to the propriety of entering into such a Contract, and in case of it, to prepare accordingly.
Be so good as to inform me whether you have engaged the gudgeons for my Mill, or not, and when they will be ready? also with respect to the price of window glass 9 by 11. I shall want near 300 lights or squares—I am Dr Sr Yr Obt Ser.

Go: Washington

